- Generated by Clanahan, Beck & Bean, PC for SEC Fiiling EXHIBIT 16.1 L.L. BRADFORD & COMPANY, LLC Las Vegas, Nevada January 23, 2015 Securities and Exchange Commission treet, N.W. Washington, DC 20549-7561 Dear Sirs/Madams: We have read Item 4.01 of All-American Sport Park, Inc. (the Company) Form 8 -K dated January 23, 2015, and are in agreement with the statements relating only to L.L. Bradford & Company, LLC contained therein. We have no basis to agree or disagree with other statements of the Company contained therein. Very truly yours, L.L. BRADFORD & COMPANY, LLC 1
